Citation Nr: 0606866	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  96-31 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia

THE ISSUES

1.  Entitlement to an increased rating for a left knee 
disorder, evaluated as 10 percent disabling prior to March 
30, 2005, and 20 percent disabling effective March 30, 2005.

2.  Entitlement to an increased rating for a right knee 
disorder, evaluated as 20 percent disabling prior to June 23, 
1997, and 30 percent disabling effective June 23, 1997.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1979.

These claims were previously before the Board and remanded in 
January 1999.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.


REMAND

As indicated above, the Board remanded the veteran's claims 
in January 1999.  In that remand, we indicated that the 
veteran's representative had requested that the effect of the 
veteran's service-connected disabilities upon his employment 
should be considered when determining the appropriate 
disability ratings.  The Board indicated that we believed it 
was appropriate to give consideration to an extraschedular 
rating on this basis.  However, the Board lacked jurisdiction 
to assign an extraschedular rating when the Regional Office 
(RO) had not yet addressed it.  Therefore, this issue was 
remanded to the RO for adjudication.

However, a review of the claims file shows that the RO did 
not attempt to develop this issue, nor did the RO adjudicate 
the veteran's claims with regard to an extraschedular rating.  
While we note that on remand the veteran's disability 
evaluations were increased, they were not increased to the 
maximum 100 percent.  Therefore, the veteran's claims remain 
on appeal.

Since a portion of the Board's previous remand was not 
completed, an additional remand is necessary.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (Court held that 
compliance by the Board or the RO with remand instructions is 
neither optional nor discretionary).

Accordingly, the case is REMANDED for the following action:

The claims should be reviewed by the RO 
with consideration given to an 
extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1).  If the 
decision remains adverse to the veteran in 
any way, he had his representative should 
be furnished with an SSOC.  They should 
then be afforded a reasonable opportunity 
to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


